           Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JANETTE MOORE AKA JANETTE PIERRE-
 LOUIS,
                                                                   20-CV-10240 (JPO)
                               Plaintiff,
                                                                   ORDER OF DISMISSAL AND
                        -against-                                  TO SHOW CAUSE UNDER
                                                                   28 U.S.C. § 1651
 US CONGRESS/UNITED STATES OF AMER.,

                               Defendants.

J. PAUL OETKEN, District Judge:

        Plaintiff, appearing pro se, brings this action against the United States Congress and the

United States of America, alleging that from September 2019, to the present day, her

constitutional rights were violated in four City of New York Boroughs (Bronx, Brooklyn,

Manhattan, and Queens), Nashville, Tennessee, Washington, D.C., Jamaica, Italy, Canada, and

England. Plaintiff paid the filing fees to initiate this action.

        The Court dismisses the complaint as frivolous and orders Plaintiff to show cause why

she should not be barred from filing any further actions in this Court without first obtaining

permission from this Court to file her complaint.

                                     STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest
                Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 2 of 7




[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

           A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                               BACKGROUND

           The following allegations are taken from the 83-page complaint: 1 “The plaintiff took the

responsibilities to PUBLICLY expose herself to risks involved in enforcing the legal

ramifications and issuance of penalties to Criminal Terrorist Immigrants.” (ECF 1 at 8.) But

“Congress has failed to prove their [sic] responsibilities to protect, preserve and prevent

continuous violations of victims and harmed civilians as requested by plaintiff in detailed

evidence in complaints no. 19 CV 9760 and 20 CV 00916.” (Id.) Plaintiff contends that:

           Evidence continues to prove true to resulting failure of resolution of the
           Balancing Test, of the millions of crimes and violations witnessed by plaintiff and
           other civilians via USA satellite proceedings, of Civil Actions no. 19 CV 9760
           and no. 20 CV 00916 which legally addressed GROSS NEGLIGENCE via US
           Congress, Federal Color Authorities, and Civilians who are all liable for
           coordination of appropriate legal interventions among family members and other
           advocates.



           1
               Plaintiff uses irregular capitalization and bold letters, neither of which the Court has
altered.

                                                        2
           Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 3 of 7




(Id. at 10.) She also contends that:

        Federal Instrumentalities and Personnel State Police . . . Conspiracy, Hate Crimes,
        Rape, Molestation Enforcement Violations of Plaintiff Witness of thousands of
        crimes, exercised by immigrations from the Continent of Africa, China, Puerto
        Rico, Haiti, Philippines, Guyana, India, Mexico, Russia, France, South America,
        Virgin Islands et. Al after confession of crimes acknowledge[d] by millions of
        injured victims.

(Id. at 77.)

        As for any injuries sustained, Plaintiff claims that since 2014, she has

        observed 100% Criminal Paradigm and criminal dilemma of too may civilians
        from counties all over the world who . . . [caused] multiple harm to innocence
        individuals in USA and Jamaica including but not limited to 1. Multiple Sclerosis
        diseases induced by chemical 2. Babinski Disease induced by chemical ingestion
        and DNA 3. Falsification of Academic credentials held by these criminals, e.g.
        professional license And professional degrees,” as well as 34 other alleged harms.

(Id. at 15.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474–75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                   ORDER TO SHOW CAUSE

        In the complaint, Plaintiff references her two prior frivolous actions filed in this Court:

Moore v. United States of American/US Congress, ECF 1:20-CV-0916, 2 (S.D.N.Y. Feb. 6, 2020)

                                                  3
           Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 4 of 7




and Moore v. United States, ECF 1:19-CV-9760, 4 (S.D.N.Y. Oct. 31, 2019). In the 19-CV-9760

case, Judge Jesse M. Furman of this Court dismissed the action brought against the United States

of America, in which Plaintiff asserted the same types of claims she asserts here. Judge Furman

dismissed that action under the doctrine of sovereign immunity and as frivolous. See ECF 1:19-

CV-9760, 4. In the 20-CV-0916 case, Judge George B. Daniels, also of this Court, dismissed the

action on the same grounds as in the 19-CV-9760 case and warned Plaintiff that further

duplicative or frivolous litigation in the Court will result in an order barring her from filing new

civil actions in this Court without prior permission. See ECF 1:20-CV-0916, 6 (citing 28 U.S.C.

§ 1651).

       In light of this litigation history and Judge Daniels’ warning, the Court orders Plaintiff to

show cause why she should not be barred from filing any further actions in this Court without

first obtaining permission from this Court to file her complaint. See Moates v. Barkley, 147 F.3d

207, 208 (2d Cir. 1998) (per curiam) (“The unequivocal rule in this circuit is that the district

court may not impose a filing injunction on a litigant sua sponte without providing the litigant

with notice and an opportunity to be heard.”). Within sixty days of the date of this order,

Plaintiff must submit to this Court a declaration setting forth good cause why the Court should

not impose this injunction upon her. If Plaintiff fails to submit a declaration within the time

directed, or if Plaintiff’s declaration does not set forth good cause why this injunction should not

be entered, she will be barred from filing any further actions in this Court unless she obtains

permission from this Court to do so.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.



                                                  4
            Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 5 of 7




         Plaintiff’s complaint is dismissed as frivolous. See Fitzgerald, 221 F.3d at 363–64.

Plaintiff shall have sixty days to show cause by declaration why an order should not be entered

barring her from filing any future action in this Court without prior permission. A declaration

form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated:     December 16, 2020
           New York, New York

                                                               J. PAUL OETKEN
                                                           United States District Judge




                                                 5
               Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 6 of 7




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:20-cv-10240-JPO Document 3 Filed 12/16/20 Page 7 of 7




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
